DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 5 January 2021. It is noted that this application benefits from Korean Patent Application Serial No. 10-2017-0177645 filed 22 December 2017. Claims 1, 6-9, 12-14, 20, 24, and 26 have been amended. Claim 27 has been added. Claims 1-27 are pending.

Response to Remarks/Amendment

[3]	Applicant's remarks filed 5 January 2021 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1-26 (now claims 1-27 as presented by amendment) under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 6 October 2020, Applicant provides the following remarks:

"…the Office action asserts that the alleged abstract idea falls under the grouping of mental processes...Applicant respectfully submits that the claimed embodiments could not be executed by a human merely thinking about the limitations...a person could not receive, by a processor, sensor data from a plurality of sensors each corresponding to an operation condition of a respective facility component and automatically execute, by the processor, an automatic analysis on operation data...Instead, the claimed embodiments require a specific technical infrastructure to implement… "

Applicant further remarks:

“…In the present case, Applicant’s claimed embodiments do not monopolize any abstract idea. Indeed, Applicant’s claimed embodiments are directed to a specific method for utilizing a specific technical infrastructure to automatically analyze infrastructure operation data...Applicant respectfully submits that the claimed embodiments do [[not]] satisfy the second prong of the Step 2A analysis outlined in the guidance…”

In response, Examiner respectfully maintains that the claims as presented remain directed to ineligible subject matter. Respectfully, Examiner directs Applicant’s attention to the claim limitations of representative claim 14. In particular claim 14 includes “…determining whether or not to execute an automatic analysis on operation data of an infrastructure…”, “…calculating statistics for the operation data…”, and “…analyzing a significant difference between the operation data of the previous period and the operation data of the succeeding operation period based on the statistics…”. 

CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment, includes an indication that (1) sensor data and operations is received by a processor; (2) the analysis, calculating, and analyzing steps are each performed “by the processor”. 

As presented, the function(s) reasonably attributable to the claimed processor are limited to receiving data or information via a network (e.g., data from sensors and operation data) and a general involvement in calculating and analyzing data. With respect to the calculating and analyzing, the claim as presented merely indicates that the actions occur by a processor but fail to clarify processing functions that are not performable by mental processing,, i.e., a human user viewing information via a generic device and analyzing the information and performing calculations.


Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of analyzing operations data to detect differences between operational periods using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving data, performing calculations, and sending and receiving data over a network. The claimed analyzing operations data to detect differences between operational periods benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 14 as presented by amendment includes an indication that (1) sensor data and operations is received by a processor; (2) the analysis, calculating, and analyzing steps are each performed “by the processor”. Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:
In reference to the Specification as Published in USPGPUB 2012/0197441, Examiner notes paragraph [0149]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to 

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) receive operation data; (2) determine whether of not to execute an automatic analysis; (3) calculate statistics; and (4) analyze differences. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., receiving operation data); (2) storing and retrieving information and data from a generic computer memory (e.g., operation data); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., determining whether to execute an automatic analysis, calculating statistics, and analyzing differences). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 1-27 under 35 U.S.C. 102/103 have been fully considered and are moot in light of newly added grounds of rejection responsive to the amendments to the subject claims.

Claim Rejections - 35 USC § 112

[4]	Previous rejection of claims 1-13 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention have been overcome by the amendments to the subject claims and is/are withdrawn.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Claims 1-26 (now claims 1-27 as presented by amendment) under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea have/has not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-26 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:




The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1 and 14 are directed to a system and a method, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and 

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 14, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of analyzing operations data to detect differences between operational periods, which, as presently claimed, is reasonably considered to be method performable by Human Mental Processing (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions). Inventions directed to methods performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

Under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 14 recites: “…determining whether or not to execute an automatic analysis on operation data of an infrastructure…”, “…calculating statistics for the operation data…”, and “…analyzing a significant difference between the operation data of the previous period and the operation data of the succeeding operation period based on the statistics…”. Respectfully, absent further clarification of the processing steps executed by underlying technology as indicated by the recited “automatically” and the respective “units” of the system claims, one of ordinary skill in the art would readily understand that given data from two successive time periods a human applying mental processing could make an observation of a significant difference between the data by using pen and paper and/or employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes 

Additional elements of claim 14 that potentially integrate the exception are lmited to a general indication that the metod is performed “automatically”. System claim 1 further indicates that “units” perform the recited determinations, observations and analysis. 
With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., determinations are made, data is received, statistics are calculated, differences are analyzed etc.) as indicated as performed automatically (claim 14) or by “units” (claim 1). Beyond the general statement that steps are performed automatically and/or by units, the limitations provide no further clarification with respect to the functions performed by the “units” in producing the claimed result. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g.,  calculating statistics and analyzing differences), and sending and receiving information over a network (e.g., receiving data). 

Accordingly, claim 14 is reasonably understood to be conducting standard, and formally manually performed process of analyzing operations data to detect differences between 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2012/0197441, Examiner notes paragraph [0149]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and 

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.




While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., receiving operation data); (2) storing and retrieving information and data from a generic computer memory (e.g., operation data); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., determining whether to execute an automatic analysis, calculating statistics, and analyzing differences). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of analyzing operations data to detect differences between operational periods. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., analyzing operations data to detect differences between operational periods, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  



In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claim 1, directed to an apparatus/system for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-13 and 15-27, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[6]	Claim 1-8, 10-21, and 23-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Turney et al. (United States Patent Application Publication No. 2018/0341255) in view of Noda et al. (United States Patent Application Publication No. 20180107934).

With respect to (currently amended) claim 1, Turney et al. disclose a system of automatically analyzing infrastructure operation data, the system comprising: an infrastructure operation determination unit configured to determine whether or not to execute an automatic analysis on infrastructure operation data (Turney et al.; paragraphs [0018] [0042] [0092]; See at least monitoring of infrastructure component on a time series and alerting user to degradation of performance); a data reception unit configured to receive operation data of a previous operation 

Claim 1 has been amended to specify that the claimed system comprises “...a processor; a memory coupled to the processor, wherein the memory stores instructions that, when executed by the processes or cause the processor to...”.

With respect to this element, Turney et al. disclose a system including a processor and executable instructions (Turney et al.; paragraphs [0254]-[0256]; See exemplary system).

Claim 1 has been additionally amended to include “...receive sensor data from a plurality of sensors each corresponding to an operating condition of a respective facility component...”.

automatically execute an automatic analysis on infrastructure operation data based on a state change of a facility and the sensor data...”.

With respect to these elements, while Turney employ facility sensors, Turney fail to explicitly state that the sensors are associated with a particular facility component. By extension, Turney et al. fail to initiate an analysis based on a state change derived from a facility component.

However, as evidenced by Noda, it is well-known in the art to gather signals from particular facility components based on or from a sensor arrangement particularly associated with the facility component (Noda; paragraphs [0075] [0105][0179]-[0181]; See at least operation condition data generated from signals received from sensor associated with facility components). Noda further disclose detection of a phenomenon, or signal pattern, indicative of a state change in operation condition data and a subsequent analysis processes to determine operational state of the facility (Noda; paragraphs [0036]-[0040] [0105]-[0106] [0167][0168]; See at least detection of functional loss, i.e., a state change, and analysis assessment of operating status of the facility including inoperable).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the sensor features of Turney et al. by further including component specific sensor analysis based on operation changes as taught Noda. The instant invention is directed to a system and method of monitoring facility infrastructure. As Turney et al. disclose the use of facility sensors in the context of a system and method for monitoring facility infrastructure and Noda et al. similarly discloses the utility facility component specific-sensors and state change monitoring in the context of a system and method for monitoring facility infrastructure, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of improving the reliability and operation of facility equipment by timely analyzing identified divergences from normal operating patterns thereby improving the useful life of building equipment and facilities.
 With respect to claim 2, Turney et al. disclose a system wherein the previous operation period is at least a minimum operation period or longer (Turney et al.; paragraphs [0162]-[0164]; See at least time series steps and optimization period). With respect to claim 3, Turney et al. disclose a system wherein the previous operation period is 
With respect to claim 6, Turney et al. disclose a system wherein the significant difference analysis unit is configured to analyze a significant difference between the operation data of the previous operation period and the operation data of the succeeding operation period by using at least one of an equality verification, a control level verification, and a change rate verification (Turney et al.; paragraphs [0162]-[0164]; See at least time series steps and analysis of degradation, i.e., change rate verification). With respect to claim 7, Turney et al. disclose a system wherein further comprising a result determination unit configured to determine a result of the significant difference analysis (Turney et al.; paragraphs [0116] [0167]; See at least resetting of efficiency, i.e., a result). With respect to claim 8, Turney et al. disclose a system wherein the significant difference 

With respect to claim 10, Turney et al. disclose a system wherein the significant difference analysis result comprises a summary analysis result and a detailed analysis result (Turney et al.; paragraphs [0011] [0023] [0043]-[0045]; See at least analysis results for each time step and the total duration of the optimization period, i.e., detailed and summary analysis). 
With respect to claim 11, Turney et al. disclose a system wherein the detailed analysis result comprises a facility analysis result and an analysis result for each sensor (Turney et al.; paragraphs [0043]-[0045] [0105]-[0107] [0111]-[0113]; See at least analysis including comparison of data from individual sensors). With respect to claim 12, Turney et al. disclose a system wherein the result determination unit is configured to receive a determination for the significant difference analysis and to register the determination (Turney et al.; paragraphs [0011]-[0012] [0185]-[0187]; See at least generation of maintenance based on observed degradation, i.e., a determination). With respect to claim 13, Turney et al. disclose a system wherein when a significant difference occurs in the operation data, the result determination unit is configured to register a cause of the 

With respect to (new) claim 27, as noted above, Turney et al. does not disclose a state change based on component-based sensors.

However, Noda discloses wherein the state change of the facility comprises a change from an operation state to a non-operations state and a change from a non-operation state to an operation state (Noda; paragraphs [0036]-[0040] [0105]-[0106] [0167][0168]; See at least detection of functional loss, i.e., a state change, and analysis assessment of operating status of the facility including inoperable or operable).

Regarding claim 27, the conclusions of obviousness and rationale to modify as applied to claim 1 above are applicable to claim 27 and are herein incorporated by reference.   

Claims 14-21 and 23-26 substantially repeat the subject matter addressed above with respect to system claims 1-13 as directed to the performed method steps. With respect to this element, Turney et al. disclose employing the disclosed system to perform the inventive method. Accordingly, claims 14-26 are rejected under the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claims 1-13.



[7]	Claim 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turney et al. (United States Patent Application Publication No. 2018/0341255) in view of Noda et al. (United States Patent Application Publication No. 20180107934) as applied to claim 1 above in view of Examiner’s Official Notice.

With respect to claims 9 and 22, while Turney et al. discloses extensive statistical analysis of equipment sensor-based data, Turbey et al. fail to specify that the statistical analysis specifically includes a skewness and kurtosis of the operation data.

However, Examiner takes Official Notice that analysis of relative symmetry of a data distribution in time-series data by measures of skewness and kurtosis are well-known mathematical analyses and would have been known and available to a statistician/engineer at the time of the invention should one determine that data appeared heavily weighting to one or more particular time series.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the statistical data analyses of time-series data of Turney et al. by further including well-known skewness and kurtosis measures as a user choice based on the operational data. One of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of improving the accuracy of the subject analysis by selecting the most applicable of available and known statistical measures to characterize the operational data. 

Conclusion

[8]	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT D RINES/Primary Examiner, Art Unit 3683